Consolidated appeals by defendant: (1) from a judgment of conviction of the former Comity Court, Kings County, rendered September 4, 1956 after a .jury trial, convicting him of robbery, grand larceny and assault, all in the second degree, and imposing sentence upon him as a second felony offender; and (2) from an order of the same court, rendered January 31, 1963 after a hearing, which denied his coramnobis application to vacate said judgment of conviction (see 236 N. Y. S. 2d 753). Judgment of conviction reversed on the facts and in the exercise of discretion, and a new trial granted. Appeal from order of January 31, 1963 dismissed as academic. Upon the facts disclosed by the record on appeal from the judgment, we are of the opinion that it was an improvident exercise of discretion on the part of the Trial Judge to refuse an adjournment to defendant's young and inexperienced counsel — -an adjournment which he requested to afford him adequate time to prepare for trial. No reason for haste, was suggested or advanced either by the District Attorney or by the Trial Judge. We make t-liis determination solely on the issue as to the proper exercise of discretion under the facts disclosed, and not upon any constitutional issue which may be involved. Beldock, P. J„ Kghetta, Christ, Hill and Rabin, JJ., concur.